TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-0000175-CR
NO. 03-04-0000178-CR


Robert Joe Donaldson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NOS. 8931 & 9233, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N


	I concur in the judgment only.  See Tex. R. App. P. 47.5.


  
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   August 24, 2005